Citation Nr: 1731406	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disorder.

2.  Entitlement to a rating in excess of 10 percent for dermatosis prior to February 24, 2016, and in excess of 60 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1980 to May 1984, from December 1986 to December 1992, and from September 1999 to June 2009.

These matters come before the Board of Veterans' Appeals on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded these matters in a November 2015 decision.  During the course of the appeal, the RO issued a decision in February 2016 increasing the disability evaluation of the Veteran's skin condition to 60 percent from February 24, 2016.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  The skin condition, as dermatosis or previously as dermatitis, is rated as 10 percent prior to February 24, 2016.  This issue has been framed on the title page to reflect the changes.  These matters have since been returned to the Board for appellate review.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to a higher rating for a low back disorder is addressed in the REMAND below. 






FINDINGS OF FACT

1.   The Veteran's skin condition, characterized as dermatosis, manifests as an itchy, red rash on much of his body, requiring the near-constant use of topical creams.  For the period prior to March 22, 2011, no more than 20 percent of the entire body or 20 percent of exposed areas was affected, and the disability did not require systemic therapy such as oral corticosteroids or other immunosuppressive drugs.

2.  For the period of March 22, 2011 to February 24, 2016, no more than 40 percent of the entire body or 40 percent of exposed areas was affected by the Veteran's skin condition, and the disability did not require systemic therapy such as oral corticosteroids or other immunosuppressive drugs.

3.  From February 24, 2016, the Veteran's skin disability is in receipt of the maximum assignable rating for affected skin areas and there is no clinical evidence to show scarring or disfigurement sufficient for evaluation under an alternative Diagnostic Code.


CONCLUSIONS OF LAW

1.  For the period from July 1, 2009, the criteria for a disability rating in excess of 10 percent for a skin disability, characterized as dermatosis (or previously as dermatitis) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DC 7806 (2016).  

2.  For the period from March 22, 2011, the criteria for a disability rating of 30 percent, and no higher, for a skin disability, characterized as dermatosis (or previously as dermatitis) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DC 7806 (2016).  

3.  For the period from February 24, 2016, the criteria for a disability rating in excess of 60 percent for a skin disability, characterized as dermatosis (or previously as dermatitis) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, DCs 7800 - 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in November 2009, April 2010, and May 2010.  

In any event, the April and May 2010 VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). 

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  Per the November 2015 Board remand, a VA examiner reviewed the medical evidence and lay statements, and performed an examination in February 2016 for the Veteran's skin condition.  Taken together, the February 2016 VA examination report, and other medical evidence of record, provides sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.327(a) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate.  

For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  He has not identified any additional, outstanding evidence that is relevant to his claim being decided herein.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim for a skin condition and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating appeal.

II.  Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

III. Analysis 
	
The Board finds that, prior to March 22, 2011, the medical evidence of record does not support an increased rating in excess of 10 percent for the Veteran's skin condition.  38 C.F.R. § 4.118, DC 7806.  The medical evidence of record supports an increased rating to 30 percent for the Veteran's skin condition from March 22, 2011.  Id.  From February 24, 2016, the RO awarded the Veteran the maximum schedular rating of 60 percent rating for his skin condition and the evidence does not show that a rating in excess of that under any alternative DC is warranted.  Id.

In a November 2009 decision, the RO granted service connection at a rating of 10 percent for the Veteran's skin condition, categorized at that time as dermatitis under DC 7806, with an effective date of July 1, 2009, the day after the Veteran was released from active service.  38 C.F.R. § 4.118 (2016).  In a February 2016 decision, the RO increased the rating for the Veteran's skin condition, recharacterizing it as dermatosis, to 60 percent, with an effective date of February 24, 2016.  The Veteran contends that his initial rating of 10 percent prior to February 24, 2016 should be increased.  

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of the Veteran's award (July 1, 2009) when his skin condition has been more severe than at others.  Id.

Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  

The term "systemic" means "pertaining to or affecting the body as a whole," Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012), whereas the term "topical" means "pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied," id. at 1940.  

In Johnson v. McDonald, the Court of Appeals for Veterans Claims read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  The Veterans Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  As such, the Court reversed the Board's holding, and found that Appellant's therapy was systemic.  

However, the Court of Appeals for the Federal Circuit recently reversed the Court of Appeals for Veterans Claims.  See Johnson v. Shulkin, 2016-2144,  2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).   In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

At a July 2009 VA examination, the examiner reported that the Veteran's skin condition, referred to as a "fine rash," covered about 6 percent of his total body, and less than 5 percent of exposed skin.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.

At a June 2010 VA examination, the examiner reported that the Veteran's skin condition had worsened due to "vein involvement" on the dorsum of the hands and the chest.  The examiner reported that the skin condition covered about 11 percent of the total body.  A later notation to the report from September 2010 indicated the exposed skin area affected was 10 percent.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.

At a March 22, 2011 dermatology appointment at the Naval Medical Center in San Diego, the examining physician noted that the Veteran's skin condition covered "roughly 20 percent" of his body surface area.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.

At a May 2011 VA examination, the examiner reported that the Veteran's skin condition covered 15 percent of the total body area and no areas of exposed skin.  There were plaques that covered less than1 percent each on the feet and hands, and less than 1 percent of exposed skin areas.  The Veteran reported that in January 2011, he had a flare-up of his skin condition during which it got much worse, but subsided after treating with prescribed topical creams.

The Veteran continued to seek treatment reporting flare-ups in his medical records dated in 2014 and 2015 from Naval Medical Center, San Diego.  The doctors reported his condition was consistent with the previous diagnosis of disseminated superficial actinic porokeratosis (DSAP).  There is no report from a medical examiner as to how much of the body the Veteran's skin condition affected.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.  

During the August 2015 Board hearing, the Veteran testified that he had to apply topical cream three times per day to control the symptoms of the skin condition such as inflammation.  He reported the skin condition affected much of his body, to include the neck, face, thighs, legs, arms, forearms, shoulders, and back, and that applying the cream helped for a couple hours, but the inflammation would return.  Additionally, the skin condition was aggravated by the Veteran sweating into his clothing at work, which covers most of his body due to working at an aviation field.  At the time of the hearing, the inflammation was noted.

At a February 2016 VA examination, the examiner reported that the Veteran's skin condition covered at least 40 percent of the total body area and no areas of exposed skin.  The Veteran was being treated with topical creams, but not systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Veteran has appealed the 10 percent rating for his skin condition.  As mentioned above, the RO increased the rating for his skin condition to 60 percent as of February 24, 2016 after the VA examiner determined the skin condition covered at least 40 percent of his total body area.  The Board notes that 60 percent is the maximum schedular evaluation under DC 7806.

Diagnostic Code 7806 also instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.

Although the Veteran's medical records show that he has repeatedly required excision or removal of recurring skins lesions, there is no evidence to indicate these procedures, the lesions themselves, or any other aspects of the skin condition, have resulted in disfigurement or scarring of the head, face, neck, or other areas of the body, to warrant alternative rating in excess of 60 percent under DCs 7801-7805.  

As the Veteran has received the maximum 60 percent rating available for DC 7806 (without scarring or disfigurement as explained earlier) from February 24, 2016, the Board will now consider whether the Veteran is entitled to a rating in excess of 10 percent prior to that date.  

Prior to March 22, 2011, the evidence of record does not support a rating in excess of 10 percent for the Veteran's skin condition.  In order to warrant a higher 30 percent rating under Diagnostic Code 7806, there must be 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12-month period. The evidence of record shows that the Veteran's dermatitis has been manifested by, at worst, 11 percent of total body area affected, and 10 percent of exposed areas, and is treated with topical medication which is consistent with a 10 percent rating for the period prior to March 22, 2011.

Upon review, from March 22, 2011, a higher rating of 30 percent is warranted for the Veteran's skin condition.  The medical report from the dermatology examination dated March 22, 2011 states that the Veteran's skin condition covered about 20 percent of his body.  Although the later medical report in May 2011 estimated 15 percent total body coverage, in keeping with regulations to favor the Veteran when there is a close approximation between ratings, a 30 percent rating is more appropriate for this period.  38 C.F.R. § 4.3, 4.7, 4.118 (2016).  

From March 22, 2011, the evidence does not reflect that a rating in excess of 30 percent is warranted.  A 60 percent disability rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  There is no medical evidence of record prior to February 24, 2016 which indicates the Veteran's skin condition met these requirements.

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms related to his skin conditions such as inflammation and itching, and even to report that the symptoms have worsened, but not to make diagnoses or determinations requiring medical knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran reported at the August 2015 hearing that the symptoms of the skin condition were worse than contemplated by his initial disability rating of 10 percent, there is no medical evidence of record to substantiate a rating higher than 10 percent prior to March 22, 2011, or higher than 30 percent from that date.  The Board finds the results of the VA examiners and other medical providers to be more probative than the Veteran's lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's skin condition prior to March 22, 2011, and in excess of 30 percent from that date, and in excess of 60 percent from February 24, 2016, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for both the skin disability and lower back disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional when considering the Veteran's service-connected disability that would make the schedular criteria inadequate.

The record shows that the manifestations of the dermatosis and degenerative disc disease of the lumbar spine are contemplated by the schedular criteria.   There is no indication that the average industrial impairment from the skin disability or lower back disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but, except as explained above, the Veteran does not meet the criteria for higher ratings.  In addition, the evidence does not show frequent hospitalizations or that the skin disability or lower back disability caused marked interference with the Veteran's prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Neither the Veteran nor his representative has raised any other issues including entitlement to a total disability rating based on individual unemployability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  


ORDER

Entitlement to a rating in excess of 10 percent for dermatosis prior to March 22, 2011 is denied.

Entitlement to a rating of 30 percent, but no higher, for dermatosis from March 22, 2011 is granted.

Entitlement to a rating in excess of 60 percent for dermatosis from February 24, 2016 is denied.  


REMAND

With respect to his claim for a higher rating for his back disability, the Veteran was examined by VA in September 2014.  While the Veteran's representative, in a March 2017 informal hearing presentation, requested that the Board remand the case for an updated examination, mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

However, the Board observes that a recent opinion issued by the Court of Appeals for Veteran Claims (Court) is potentially applicable to the current appeal.  See 
Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings documented in the most recent VA examination dated in September 2014 do not meet the specifications of Correia.  The examiner did not address whether joint testing for pain was conducted on both active and passive motion, or in weight-bearing and non-weight bearing.  Given this, the examination findings are inadequate to rate the disability on appeal.  Therefore, further examination is necessary prior to adjudicating the claim.

As the most recent treatment records of record were obtained from the Navy Medical Center in San Diego in February 2016, the Veteran should be asked to identify any outstanding treatment records for his low back disability.  

 Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any outstanding treatment (to include any private, VA, or military) for his back disability since February 2016.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected disabilities of the low back, right knee, and left second toe, by an appropriate medical professional. All appropriate tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion of the low back (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the low back due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.

3. Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


